Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 1 of 23

 

Pro Se | (Rev. 09/16) Complaint for a Civil Case TAY ry WPILEN
_ “WARS OFFICE
UNITED STATES DISTRICT COURE, ,
for the et Py I: yo

District of Massachusetts

 

Case No.

 

(to be filled in by the Clerk's Office)

@M ASHLEY ¥. (Yoo Hyang) KIM

od
PRO SE Plaintifj(s) =
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

@ GKOOKLINE PUBLIC SCHOOLS
@ Town oF BROOKLINE

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Jury Trial: (check one) ves [No

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name ASHLEY Y. (Yoo Hyang) KM
Street Address 53 LAWN STREET AP T- #4

City and County CAMBRIDGE, MIDDLESEX COUNTY
State and Zip Code MA, 0133

Telephone Number (Gl nN) 224 = 9 198

E-mail Address THANK YOUAGAIN C HOTMALL. COM

 

 

 

 

 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 2 of 23

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

 

 

Defendant No. |
Name BROOKLINE PUBLIC GCHDOLS'
Job or Title (known) N/A
Street Address 333 Washington Street « BP Floce a
City and County BROOKLINE * NORFOLK COUNTY

 

State and Zip Code MA «© 02445- OZ449

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

Name TOWN OF BROOKLIN E

Job or Title (if known) N/A

Street Address 343 Wweasni naton Street

City and County BROOKLINE -~ NORFOLK COUNTY

 

State and Zip Code MA ‘ OZ44AS ia DAF

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3
Name N/A
Job or Title (if known)
Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name NIA

Job or Title (ifknown)

 

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 3 of 23

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case
II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

AY Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. TWis Conve hwo jurisdic wer the Subject mater”
Ob +thio Civil hertm Ppuvsuant jo Tete VIE oF the Civil (eigits Ack of (464,
42 U.S.C. F2v00e, et Se4-) Tacluding Qo U.S.C. and 2B U.S.C. | I33!
Cedeml querion.
B. If the Basis for Jurisdiction Is Diversity of Citizenship N/A

 

1. The Plaintiff(s)
a, if the plaintiff is an individual
The plaintiff, (mame) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris acitizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 4 of 23

Pro Se t (Rev. 09/16} Complaint for a Civil Case

ill.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 5 of 23

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support afier a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: Gepember Af Zolq

 

Signature of Plaintiff

 

Printed Name of Plaintiff ASHLEY  ° Y. CYpo yang) KIM

For Attorneys lA

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
Case 1:19-cv-12009-NMG Documenti1 Filed 09/24/19

 

 

Page 6 of 23
UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF MASSACHUSETTS
CIVIL ACTION NO: =
Cp 2G
ta 3 £ 4 a
60S OT
SA 2 Ba
ASHLEY Y. (YOO HYANG) KIM ) Qo 3 =)
Plaintiff ) o> = a
) me wT OS
) oo ay ws m
V. )
)
BROOKLINE PUBLIC SCHOOLS, )
)
TOWN OF BROOKLINE, )
Defendants )
)
)

 

COMPLAINT FOR A CIVIL CASE AND JURY TRIAL DEMAND

INTRODUCTION

1. “What? All websites are working on my smartphone, but I can't login to the Brookline
Public Schools Job's website to sign up to work as their Substitute Teacher!” I, the pro se Plaintiff,
Ashley Y. (Yoo Hyang) Kim was able to see only 3 Brookline Public Schools Job Assignments out of
these entire complete 11 Brookline Public Schools, up until 7:15 AM on Monday, April 10, 2017.

However, I couldn't login to these job postings any longer! What happened here as nobody informed
me anything?

2. Therefore, when contacting the Brookline Public Schools, then Human Resource's Director,
Elaine M. O'Sullivan said, very coldly and in this harsh manner, “I've suspended you! You can't sign

up to work anymore!” Who is Elaine M. O'Sullivan, as I've never met her before...? She doesn't even
know me but just fires me... all of sudden? Just like that?

3. Now, starting from Wednesday, September 7, 2016 to Thursday, April 6, 2017, while
covering 74 different classes from - Pre-kindergarten to Brookline High School, and I, as the pro se
plaintiff, never ever received a handbook that displays the Substitute Teacher's rules and regulations,
and never had a supervisor of my own. Therefore, nobody in the Brookline Public Schools, advised me
on what are these steps and causes, that can get you fired, immediately... I just didn't have any clues
about these, and up until I have covered 74 Brookline Public Schools, I've never had to worry about
getting suspended or eventually getting fired, as these types of firing incidents were somethings that I
didn't even begin to think about, while covering these 74 Brookline Pubilc Schools — classes...

Ci- 13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 7 of 23

4. Plus, up until, I, the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim have covered these 74
different classes, within the Brookline Public Schools, I've never was given any disciplinary notices or
warnings... and was never given any other discipline, other than very grateful compliments from these
main secretaries, teaching staff members, and especially, from students... And, I've covered about 20
different classes in the Brookline High School, and because these students are teenagers, therefore, they
obviously had much more advanced ways to express their thoughts and how I have covered their high
school classes, verbally, than kindergarten or some elementary students.

5. It's not to brag or anything, but out of all sorts of Brookline Public School's enormous
compliments from the students, I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim will only discuss
about the Brookline High School's students or staffs positive comments about me. Because, unlike the
other 19" Brookline High School classes I've covered, very unexpectedly, I was all of sudden fired
from the 20" class that I have covered on Thursday, April 6, 2017.

6. On Thursday, February 2, 2017, as the plaintiff, covered the teacher, Kathryn Leslie's Social
Studies class. The plaintiff never meet the teacher, Kathryn Leslie in person, but based on her
directions and agendas as to how to cover her class, the plaintiff felt that this teacher is so highly clever
and overly confident about herself that she was not afraid, who or which substitute teacher would come
in and administer her class. Why? Because, she knew that she is so knowledgeable and so extremely
talented in her own ways that she's not jealous of some random substitute teacher, coming into cover
her class.

7. Also, although, there were more students in the Kathryn Leslie's Social Science classes, but
unlike the Japanese I teacher, Rachael Eios class, there was no minor student teacher, who wanted to
push me over and lead the class, while me, still, continuously, covering their class... being very
disrespectful along with one or two students, whom were bullying me in front of the whole class...
being very disruptive.

8. The teacher, Kathryn Leslie agenda was very superb and intelligent. While she was away,
she had asked me to watch a documentary along with her entire classes and then while working on their
class assignments together as the entire class. Then she further mentions that, “Feel free to discuss
these assignments along with the entire students...”

9. Unlike the teacher, Rachael Eios, Japanese I class from 12:45 PM to 1:45 PM, the Social
Science teacher, Kathryn Leslie, did not ask students to use these Chromebook Laptop, in order to
finish their classroom assignments. With such a short amount of given time to conduct each class as
the Substitute Teacher, not using the Chromebook Laptop saved a lot of time, for everybody.

10. I've also never had any substitute teacher training, but covered these 74 different classes on
my own and I've had main secretaries and other teaching staffs, that very much appreciated how I've
assisted them during classes. They said I've covered their classes so well, that they have specifically
came by to meet me in-person and texted me on my cellphone, if ] could cover their classes again.
Moreover, these students at the Brookline Public Schools, where in 7" and 8" grade English class at
Runkle School, ] had a student, who just started to cry as their tears were just coming down so rapidly
for what?

11. Their classmates were saying that, that student started to cry and got teary, along with some
other students, because, they were so emotional, as I was covering their class. What is that supposed to

(2- (8)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 8 of 23

mean? According to those students, they said, how I was covering their class was very inspirational
and that made naturally, tears just came down.

12. When covering these Brookline High School classes, since all students are way older than
being 3" graders, therefore, these high schools students were able to communicate more, clearly saying
what they were trying to say... In addition to this, until the plaintiff covered the teacher, Rachael Eios
— Japanese I class on Thursday, April 6, 2017, the Pro Se Plaintiff, heard a lots of very positive
comments from students and the staff members.

13. These are all Brookline High School student's very generous comments towards the Pro Se
Plaintiff, Ashley Y. (Yoo Hyang) Kim.

14. “Ms. Ashley, why are you so proper huh? Why?”

15. “Oh, I wish our regular teachers are absent, so that you would come back to our class!” A
special education Brookline High Schools said this.

16. “There is my favorite sub! Hallelujah!” This student's last name is Baldwin, where I had
covered his class, twice... said this comment out loud...

17. “I think you should cover all of our Brookline High School's classes. You really should
work as a regular teacher! In fact, I am going to write to our department head that you should be
invited more to cover our classes...” This comment was actually made by the student on Friday, March
17, 2017, who also was in the Japanese | class from 12:45PM to 1:45 PM on Thursday, April 6, 2017.

18. There are many more great comments made by students and other staff members from the
Brookline High School... However, despite of all of these, when the plaintiff was not able to sign up to
work, that's when then Human Resource's Director, Elaine M. O'Sullivan, “I have suspended you!”

19. Then, as then Human Resource's Director, Elaine M. O'Sullivan was firing me, she said to
me, “You are not discuss this firing incident within and outside of the Brookline Public Schools. I am
so worried about your future, therefore, do not be around any of our Brookline Public Schools...”

20. Unfortunately, even though the plaintiff asked, then Human Resource's Director, Elaine M.
O'Sullivan, never attempted to show the plaintiff, how the plaintiff had misconducted the Japanese I —
12:45 PM to 1:45 PM class on Thursday, April 6, 2017. But kept claiming that the plaintiff said or did
things that the plaintiff did not do so say...

21. The plaintiff contacted the very welcoming facial looking, Superintendent, Andrew J. Bott's
office and his main secretary answered the call. Unlike then Human Resource's Director, Elaine M.
O'Sullivan, his main secretary listened what the plaintiff had to say, and the plaintiff was informed that
she will call back with some response.

22. The plaintiff waited for a week, and kept calling, but the main secretary, no longer
answered her line, therefore, the plaintiff, left several voice messages. However, nobody got back to
the plaintiff in any way...

23. What's important is how the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim have been under
this very hostile working environment, as she was completing her 74" assignments in the Brookline

(3- 18)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 9 of 23

Public Schools...

24. It would take a lots of pages to explain it all... but Aside from very few Principles, Vice
Principles and other Teaching staff members... in every Brookline Public Schools, the plaintiff had
worked for... almost all staffs mistreated me, with their verbal abuse and not pleasant behaviors... so
that the plaintiff would not come back to work for their school.

25. But, then Principal, Mary Brown at Baker School, then Principal, Jim Stoddard at Runkle
School and his main secretary, Beatrice Moyer... and one and only Runkle School's ART Teacher,
Alaina Ortiz... they were the only once, whom healed the plaintiff's broken heart with their kindness
and encouragements...

STATEMENT OF JURISDICTION

26. This Court has jurisdiction Federal Question in this case because the Pro Se Plaintiff,
Ashley Y. (Yoo Hyang) Kim's claims arise under the laws of the United States.

27. Furthermore, this Court has jurisdiction over the subject matter of this Civil Action
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000¢e, et. Seq., including 29 U.S.C. -
and 28 U.S.C. § 1331 (federal question).

28. These are actions under M.G.L. Chapter 151B and 42 U.S.C. §2000e for Unlawful
Discrimination based upon Race, National Origin, Age, Retaliation, Gender, and most of all, for being
this financially poor person.

29. On Monday, June 24, 2019, I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, went to
the United States Equal Employment Opportunity Commission (EEOC) to file my Emergency Motion
to Late File the Charge of Discrimination Case of mine, and I obviously didn't have an appointment for
this visit and there were plenty of people waiting for the similar issues like mine. Therefore, I, as the
pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, by not having any appointment, I was very lucky enough
that the Honorable and respectable EEOC Investigator, Linda E. Ingle had typed my Charge of
Discrimination pages, based on my brief (not all, as I, as the pro se plaintiff, Ashley Y. (Yoo Hyang)
Kim, could not explain everything... but summarize it briefly...) descriptions of what sort of
Employment Discrimination I was faced with and was wrongfully terminated from being a Substitute
Teacher at the Brookline Public Schools.

30. Then, I've also attached my all of sudden firing letter written by then Human Resource’s
Director, Elaine M. O'Sullivan on April 12, 2017, which is located in Exhibit 1. But quite honestly,
looking over these alone... within a very short time, as there were other clients that needed assistance,
it's really difficult, for most EEOC investigators to grasp what occurred to me and others, within less
than 20 minutes. Therefore, when the investigator, Linda E. Ingle typed my Charge of Discrimination
pages, on Monday, June 24, 2019, and on the section called, “THE PARTICULARS ARE (If
additional paper is needed, attach extra sheet(s))” --- I've stated to the investigator, Linda E. Ingle
that, on this #1 section has a statement that is accidentally incorrectly written by her. That is, it states
the following, “You provided Respondent with a 17 page handwritten to explain the student
complaints, the parents complaints and the High School World Language Coordinator
allegations/complaints.”

(4 - 13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 10 of 23

31. When I met then Human Resource's Director of Brookline Public Schools, Elaine M.
O'Sullivan on Tuesday, April 11, 2017, there was nothing said about students’ parents at the Brookline
Public Schools or Brookline High School, making complaints and/or making allegations about me. I,
as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim was never told - anything about that! There was no
such comments like that...

32. Therefore, before signing this Charge of Discrimination pages that were typed by the
investigator, Linda E. Ingle, ] had indicated that if all possible, if she would delete that passage, “the
parents complaints” out from this page... because, that should not be there... And that's when the
investigator, Linda E. Ingle told me, “Ashley, it doesn't really matter what is indicated there. Just go
and argue what you told me with the Judge, at the Court...!’” That's when I've replied, ““You mean to
argue with the Judge...2, How could I, when ] am nobody and that you can rarely see them...” Then,
because she had to take other peoples' cases, therefore, ] had to write my explanation here.

33. I also need to indicate here that on the “Dismissal and Notice of Rights,” where it is marked
“x,” - “Your charge was not timely filed with EEOC; in other words, you waited too long after the
date(s) of the alleged discrimination to file your charge” - and when looking at the very bottom of the
page, it shows that a copy or “cc” was also notified to the Superintendent of Brookline Public School,
Andrew J. Bott. This EEOC letter to me is attached on my Exhibit 1. 1, as the pro se plaintiff, Ashley
Y. (Yoo Hyang) Kim did not ask the EEOC to send any notification to the Superintendent, Andrew J.
Bott. When I was at the EEOC, I, as the pro se plaintiff, didn't mentioned anything of then
Superintendent Andrew J. Bott, as most relevant facts were all written down on my EEOC PRE-
CHARGE INQUIRY. Therefore, it was the EEOC that have decided to send this copy of the
Superintendent, Andrew J. Bott, not myself, the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim.

PARTIES

34. The Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim is a former Library Page (A book
shelving person) at the Brookline Main Public Library and a former Substitute Teacher at the Brookline
Public Schools, residing at 53 Lawn Street Apt. #4, Cambridge, MA 02138.

35. The Defendant, Brookline Public Schools is residing at 333 Washington Street, 5“ Floor,
Brookline, MA 02445. They are the former employer and who had all of sudden fired the Pro Se
Plaintiff, Ashley Y. (Yoo Hyang) Kim for things she didn't say or do, without showing the surveillance
video of how she had misconducted the teacher, Rachel Eios — Japanese I — only one particular class
from 12:45 PM to 1:45 PM on Thursday, April 6, 2017.

36. The Defendant, Town of Brookline is residing at 333 Washington Street, Brookline, MA

02445. They are in charge of both the Brookline Public Schools and the Brookline Main Public
Library, as the parental figure in the City of Brookline.

(5-13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 11 of 23

PROCEDURAL HISTORY

37. The Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim has been working as a Substitute Teacher
at the Brookline Public Schools, since Wednesday, September 7, 2016 until Thursday, April 6, 2017.

38. The plaintiff has covered 74" different classes from Pre-Kindergarten to High School level
at the Brookline Public Schools.

39. However, on the 74" assignment, the plaintiff was wrongfully fired all of sudden, for things
the pro se plaintiff didn't do or say, without showing any evidences, including, the surveillance video
tape, that would show, what or how the plaintiff had misconducted this teacher, Rachel Eios — Japanese
I class — from 12:45 PM to 1:45 PM section only...

40. Once, the plaintiff has been fired all of sudden, the plaintiff became severely ill for the next
5 months, gaining weight, beyond 50 pounds... due to extreme amounts of stress, going through these
enormous amounts of pain and emotional distress after this firing incident, and while this was
happening, and after, the plaintiff, lost a lots of amount of hair. This is shown on the Exhibit 8, inside
section of Exhibit 5.

41. After getting fired all of sudden on Tuesday, April 11, 2017, the plaintiff had to find other
ways to survive, therefore, the plaintiff started going to various Churches and applied as a Nursery
Assistant and a Tour Guide at various Church locations.

42. It must have been a day before the mother's day on May 2017. It was Saturday morning,
where, the plaintiff took their very ill mother to the Mother's Church in Boston, to further apply for the
Church Tour Guide Position.

43. Maybe the God above didn't bless the plaintiff, as while being at the Mother's Church, the
plaintiff's mother, tripped over to this ramp, which was very high... therefore, the plaintiff's senior
mother, as she was tripped over, went up high then just came down on the floor, hitting and bouncing
her entire body.

44. It was not just about being bruised everywhere, but it was very painful for the plaintiff's
elderly mother, especially, around the ribs area... and as she was trying to heal, while being hurt very
badly, she also fall down very hard, while taking the MBTA escalator... which also caused tons of
injuries... and every time these accidents occurred, the plaintiff's elderly mother stated that her entire
thoughts were thinking about the plaintiff's all of sudden firing incident.

45. Since then, as the plaintiff's elderly mother was very ill, but these injuries and bruises on
her body parts, caused her more to get that stroke.

46. Starting from the date, the plaintiff has been all of sudden fired on Tuesday, April 11, 2017,
the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim have been under this long depression, having
anxieties, and just deeply worried about everything that had occurred. This continuous miserable
condition was so hard to get by that the plaintiff decided to go on the music therapy sessions for many
months... and then speaking therapy for other 7 months.

47. But as days went on, more problems were kept happening. The plaintiff's emotional

(G- IF)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 12 of 23

distressful daily feelings are written down on this Journal format and these are attached on the Exhibit
2.

48. However, the plaintiff went to see a medical doctor for a speaking therapy and for her neck
pain, but after 4 months, when then primary doctor saw how the plaintiff was fired all of sudden and
sensed what had occurred, the doctor made some arrangements, so that the plaintiff could get a $1,000
from the Social Security and the Disability Center, in this fraudulent way, stating mental conditions that
the plaintiff does not have and never had it before.

49. Therefore, when plaintiff checked out her medical records, she was so stunned and overly
shocked to see what was written there for ridiculous mental diagnosis and what ever was said on the
plaintiffs medical file. In order to correct this, the plaintiff, submitted another medical malpractice
lawsuit and that Docket Number is 1881-CV-02088. This is attached on Exhibit 3 and the
misdiagnosis and plaintiff's damaged medical record is attached on Exhibit 5.

50. As of November 20, 2018, a lawsuit has been filed at the Middlesex Superior Court in
Woburn, MA. It's called, Ashley Y. (Yoo Hyang) Kim vs. Brookline Town Hall. The Docket Number
is 1881-CV-01953. This particular Initial and 1* Amended Complaint is attached on Exhibit 8.

51. However, the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim was highly shocked,
confused and questioning, why the plaintiff's Initial and 1‘ Amended Complaint's cover sheet has
two different stamps? Why? What does it mean, when the original November 20, 2018 smaller
stamp has some write out on with some scratch concealing markings... and then there is bigger
stamp that has the exactly same date, November 20, 2018?

52. The Defendant Town of Brookline's replied documents are attached on Exhibit 9.

53. The Defendant Town of Brookline writes on page 8, on their Argument section, “Read in a
light most favorable to the plaintiff, the claims contained in the First Amended Complaint are claims of
Employment Discrimination on the grounds of age, sex, and the categories of national origin, color and
race. Although the First Amended Complaint does not cite any specific legal foundation for any of its
claims, the nature of the conduct that alleged and the frequent use of terms relating to discrimination in
these categories place the complained-of conduct squarely in the category of employment
discrimination.”

54. However, the Defendant Town of Brookline says, because the Pro Se Plaintiff, Ashley Y.
(Yoo Hyang) Kim, did not go to the Massachusetts Commission Against Discrimination (M.C.A.D.)
and filed my Employment Discrimination Claim, therefore, they were dismissing my case with
prejudice.

55. The Court Hearing was held on Tuesday, May 7, 2019, and this hearing Transcript is
attached on Exhibit 7.

56. During the Court Hearing, the Defendant of Town of Brookline stated that, when wanting
to continue or add additional claims in the future 2% Amended Complaint... When these are presented,

their motion once again was that they were pursuing to dismiss all...

57. The Court have decided to dismiss the plaintiff's initial and 1* Amended Complaint with
Prejudice and further stated that the plaintiff is allow to leave another 2" Amended Complaint.

C)- 13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 13 of 23

58. Therefore, the plaintiff, attempted to write the 2°’ Amended Complaint, which is attached
on Exhibit 10.

59. In fact, on Friday, July 19, 2019, knowing that the Defendant Town of Brookline would
pursue to dismiss the plaintiff's 2’ Amended Complaint again, however, to respect the Court, the
plaintiff went to the Court to file the 2°’ Amended Complaint.

60. However, the plaintiff was informed from the Court that the due date was several days over,
even when the plaintiff based this submitting date from the date when the plaintiff received this notice

by mail.

61. Currently, the plaintiffs case is in the Appeals Court in Boston, MA.

FACTS

 

62. On September 2015, I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim found out, I also
can work as a Substitute Teacher, at the Brookline Public Schools.

63. | was also told that I had to have a physical examination and get a medical expert's approval
to work and gather all sorts of recommendation letters, my academic transcripts and resume... and
gather other required documents, get finger printed, before starting to work as the Substitute Teacher at
the Brookline Public Schools.

64. Therefore, within a year, I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, tried very
hard to be fit and get ready to work at the Brookline Public Schools. Then, by September 2016, I've
lost beyond 50 pounds for this Substitute Teacher position.

65. When I went to the Boston Medical Center, the Nurse Practitioner asked me to do this
Tuberculous Test, even when I've never visited any other countries outside of the United States. I've
followed her words, only because, I wanted to have this great medical records and her written words, so
that I can start to work as the Substitute Teacher at the Brookline Public Schools.

66. However, I, the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, have always tested negative
on my T.B. Test, ever since the year 1987. However, I don't know what was in that syringe as some
other LPN - Nursing staff came in with already prepared needle shot, but I didn't ask, what or how it
was prepared, as | didn't want to get on their nerves... | just wanted to get their best approval to work
for the Brookline Public Schools.

67. But by me doing this not needed T.B. Test exam for the Brookline Public Schools —
employment requirement had damaged my medical results as it came out positive. This result of my

medical records are attached on Exhibit 4.

68. Then, when taking x-ray, it shows that I, as the pro se plaintiff, did not have any trace of
Tuberculous.

69. From the very beginning, I have been told by the Human Resource Coordinator, Chris
Nilan of the Brookline Public Schools that the Substitute Teacher pay rate is about $9 an hour, instead

(3-13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 14 of 23

of $16.87. That meant, being a busser, dish washing dinning staff would pay more than $9 an hour and
with tips...

70. Previously, I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, worked for the biggest
City of Los Angeles Public Library for 4 years, as being a book shelving person. Then, worked
additional 6 years for various other Libraries, including, university Library units and for the City of
Santa Monica's Main Public Library.

71. Therefore, for the 2" time, I, as the pro se plaintiff, applied for a Library Page or Book
shelving position for the Brookline Main Public Library. This position required for you to work 9
hours per week and must work 3 days per week. That meant, you had to work 3 hours a day, for - three
days per week. Because this was a high school student's working position, after their schoo] was over,
therefore, this position was kept being vacant, every 3 months, as these high school students would
leave?, perhaps, their working environment wasn't what they've expected...?

72. During the interview, with then Supervisor, Caroline Richardson, at the Brookline Main
Public Library — Children's Department, she never mentioned anything about - in order to continuously
work as a Library Page, I had to somehow, work very close by or be matched up in work settings with
that Male Chinese Tutor, who is none Chinese at the Children's Department. That could have been this
unspoken and hidden requirement, but I was never told that, when excepting this 9 hours position.

73. One day, after shelving these books to be shelved right by that Male Chinese Tutor, who
isn't Chinese... I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, just said to then Supervisor,
Caroline Richardson, “It would be really great for that Chinese Tutor, who isn't Chinese to have his
own Tutoring session room, like all other libraries, as he can speak out more loudly along with his
students...”

74. This is when then Supervisor, Caroline Richardson, became very upset and writes me a
letter saying that — perhaps, this library isn't the place that 1 should work for and that she was falsely
accusing me of me, not welcoming the male Chinese Tutor, who isn't Chinese and/or those public and
patrons that he was involved with... being at the Children's Library reading room area, especially when
I was told to be shelving books, nearby them...

75. I, as the Plaintiff, at the time, as soon as I've started Brookline Public Main Library —
Children's Department, I had a lot of staff members, who has been working there, way before me...
whom held a lot more higher position than more, just awfully being worried about their job security,
whenever, new people got hired and etc.

76. Therefore, it was not the best and secure department to be in... What I am saying is that, in
certain job locations, being Asian like myself, means, I am going to face with a lots of racial tensions
and discrimination in any job setting. One day, unlike other libraries I've worked for, there were staff
members that would gather tons of Children's books for me to shelve in these particular book trucks,
instead of me choosing the most urgent overloaded book carrying truck.

77. Well, like another time, I, as the plaintiff, decided to grab this book truck that was already
packed by other staff member, as it was specifically, prepared for me to shelve. When | started to
shelve these books, in the beginning, I didn't feel anything, but maybe about less than 5 minutes, I've
had a very great sleep... had a very great lunch and J had just came into work around 3 PM, but then,
all of sudden, as soon as | started touching these books and rolled this book truck, as I've lost my

(F-13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 15 of 23

balance... I became very dizzy and I couldn't sustained my body, as I was coming down. As I was
sitting down on the floor, in my mind, ] knew I needed an ambulance... but it was me, who had tried
my best to control me entire body, so that I would not faint.

78. After this incident, as the plaintiff, I've made my personal decision to resign, for the
personal security reasons of mine. I just didn't knew, what other possible negative incident could
happen to me, therefore, I had to protect myself...

79. For some, it's going to be very difficult to understand how painful and emotionally hurting
incidents had occurred while the plaintiff was covering the Brookline Public Schools Assignments.

80. The pro se plaintiff, Ashley Y. (Yoo Hyang) Kim was all of sudden fired from then Human
Resource's Director of the Brookline Public Schools, Elaine M. O'Sullivan on April 11, 2017.

81. When this all of sudden fired occurred, for about next 5 months or more, I, as the pro se
plaintiff, became severely ill, due to my shocking emotions and being wrongfully terminated for
something | didn't say or do.

COUNT ONE
WRONGFUL TERMINATION

82. Paragraphs | through 81 of this Complaint are repeated and incorporated as though fully set
forth herein.

83. It's very true that when any employers wishes to get rid of their unwanted employees, they
can let them go, but it doesn't have to be in such a way that is all of sudden... terminating someone in a
very cruel and painful way that such unexpected all of sudden firing incident shocking negative
emotions would last a life time, of mine...

COUNT TWO
NTENTIONAL INFLI N OF EMOTIONAL DISTRESS

84. Paragraphs | through 83 of this Complaint are repeated and incorporated as though fully set
forth herein.

85. As far as what sorts of sadness and miserable pain and trauma, I, as the Pro Se Plaintiff was
under as soon as I have been wrongfully fired on Tuesday, April 11, 2017, is described on my Exhibit
2. Exhibit 2 is my personal tearful Journal that I have written over some time, as I, as the Pro Se
Plaintiff, had a very hard time getting by this all of sudden Employment Discrimination and this
all of sudden getting fired for something that I didn't say or do.

86. When I was just being fired without given any evidences, such as showing me how the
plaintiff has misconducted the Japanese I class from 12:45 PM to 1:45 PM on Thursday, April 6, 2017
— section only... The plaintiff was under a lot of frustrations, as I couldn't explain my innocent actions
for just me, covering this 74" class, just like how I have covered the last 73" class at Upper Devotion

(10 -18)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 16 of 23

School, Lincoln School, Lawrence School, Pre-Kindergarten classes at Lynch Center and at the Emeth
Temple... Devotion School, Pierce School, and at the Baker School.

87. Again, I as the Pro Se Plaintiff, have covered these entire 74" classes, just like how the
plaintiff has conducted the 74" class at the Brookline High School, the teacher, Rachael Eios, Japanese
I class from 12:45 PM to 1:45 PM on Thursday, April 6, 2017.

88. Up until the 73" classes that the plaintiff have conducted in various Brookline Public
Schools, obviously, there has not been any complaints against the plaintiff, no written or verbal
warnings were presented, and most of all, no such disciplinary actions were given, therefore, how is it
possible to wrongfully terminate or fire the plaintiff, all of sudden on the 74" assignment?

89. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

COUNT THREE
DEFAMATION BOTH LIBEL AND SLANDER

90. Paragraphs | through 89 of this Complaint are repeated and incorporated as though fully set
forth herein.

91. When the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim was set up to get fired, there were
enormous amounts of inaccurate and misrepresenting (negative) comments about the plaintiff, that
were being written and being circulated by these Brookline Public Schools' e-mail account holders.

92. Specifically, the plaintiff has been informed that it's been the Brookline Public School, then
Human Resource's Director, Elaine M. O'Sullivan and the Brookline High School's World Language's
Coordinator, Agnes Alberola... where, e-mails about the plaintiff, of what the plaintiff didn't do or say
or how the plaintiff has misconducted the Japanese I class, only from 12:45 PM to 1:45 PM,

93. Since, no such e-mails or written complaints about me were not shown to the Pro Se
Plaintiff, Ashley Y. (Yoo Hyang) Kim, therefore, the Plaintiff's does not know for sure, if there were
any complaints from these students from the teacher, Rachael Eios, Japanese I class from 12:45 PM to
1:45 PM on April 6, 2017.

94. The Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim, does not know exactly, why all of these
set ups had to occur. Meaning, it really was not valid or appropriate for somebody in Brookline High
Schools and within the Brookline Public Schools, to have their one or two students, bullying, teasing,
and just being disrespectful, all the way toward the plaintiff, when covering their class...

95. It's also not appropriate when the Brookline High School and the District to not call in the
plaintiff and those students who had made complaints and mediate this situation, rather than just being
against the plaintiff by all of sudden firing the plaintiff.

96. When these inaccurate and falsifying e-mails were written about the plaintiff and they were

being sent to one another, between the Brookline Public Schools, the District, then Human Resource's
Director, Elaine M. O'Sullivan, and the Brookline High School's World Language Coordinator, Agnes

Clt- 13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 17 of 23

Alberola...

97. Whatever they have wrote between themselves about the plaintiff, by their e-mails, they
have hurt the plaintiff's reputations.

98. Moreover, then Human Resource's Director, Elaine M. O'Sullivan had written extremely
obnoxious all of sudden firing letter has been written against the plaintiff for things the plaintiff did say
or do, and not only it's published but these are in the plaintiff's personal file. This firing letter and what
occurred on the teacher, Rachael Eios, Japanese I class (only one section from 12:45 PM to 1:45 PM)
on Thursday, April 6, 2017 is found on Exhibit 6.

99, Asa proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

COUNT FOUR

MASSACHUSETTS SEX BASED DISCRIMINATION
MASS. GEN. L. ch. 151B, §4(1) VIOLATION

100. Paragraphs 1] through 99 of this Complaint are repeated and incorporated as though fully
set forth herein.

101. About 4 weeks ago, the plaintiff signed up or reserved to cover the teacher, Hannah Judd's
class, at Devotion School. A day before, the plaintiff received a cancellation notice saying that the
plaintiff service is no longer needed.

102. That's also when a half day kindergarten assignment at Devotion School appeared. So, the
plaintiff signed up. To meet the teacher, Hannah Judd, to ask why the plaintiff class was canceled,
well, while this 4 weeks waited class was being canceled on the plaintiff... but soon, they had another
newly hired Substitute Teacher, who is very nice blonde hair and blue eyes looking male... instead of
the plaintiff.

103. This was not the first time. Then, next time, when the plaintiff reserved another Hannah
Judd's class, this time, at the front office, just switched the section of the class, meaning, the plaintiff's
already signed up Hannah Judd's class was given to another male who had black hair with brown eyes.
This particular male Substitute Teacher happens to have a lot of connections, where for him, he can see
these entire Brookline Public Schools job assignments on his website...

104. It was very unfair, because the plaintiffs reserved or signed up classes was kept being
canceled without any explanations and/or just being easily given away to some male substitute
teachers, even when they didn't asked or signed up for those classes.

105. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered

tremendous injuries due to these incidents.

COUNT FIVE
FOR DISCRIMINATION ON THE BASIS OF AGE

(12 /3)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 18 of 23

106. Paragraphs | through 105 of this Complaint are repeated and incorporated as though fully
set forth herein.

107. Most Brookline Public Schools' teachers and their substitute teachers were about 20 years
younger than me, and I happened to be the most oldest Asian Substitute Teacher there was...

108. The plaintiff was easily terminated for wrong reasons, due to her old age.

109. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

COUNT SIX
FOR DISCRIMINATION ON THE BASIS OF RACE
IN VIOLATION OF MGL CHAPTER 151B

110. Paragraphs 1 through 109 of this Complaint are repeated and incorporated as though fully
set forth herein.

111. By its actions set forth above, Defendants has discriminated against the Pro Se Plaintiff,
Ashley Y. (Yoo Hyang) Kim on the basis of race, in violation of MGL Chapter 151B.

112. Based on the fact that the plaintiff was the only old and Asian Substitute Teacher there
was... Because to a lot of people, the plaintiff seemed very patient, quite and fragile, therefore, she was
terminated a lot faster with wrong reasons, especially basis of her race.

113. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

COUNT SEVEN
FOR DISCRIMINATION ON THE BASIS OF NATIONAL ORI

114. Paragraphs | through 113 of this Complaint are repeated and incorporated as though fully
set forth herein.

115. In Brookline Public Schools, politics played a huge role, when wanting to work longer
than the plaintiff.

116. Based on the hostile work environment given to the plaintiff and extremely harsh verbal
harassment given by almost all Brookline Public Schools staff members, the plaintiff felt strongly that
she was experiencing these negativeness, due to her unwanted national origin with having that
politically unwanted last name KIM.

117. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

(13-13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 19 of 23

COUNT EIGHT
FOR DISCRIMINATION ON THE BASIS OF RETALIATION

118. Paragraphs 1 through 117 of this Complaint are repeated and incorporated as though fully
set forth herein.

119. The Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim has a personal laptop, and on there, |
write my personal memos, therefore, this laptop is like a personal electronic notebook.

120. Starting around November 2016, the plaintiff wrote certain memos about the overall
societal occurrence in job settings and as the newly hired Substitute Teacher at the Brookline Public
Schools, I, as the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim, wrote on my laptop about my current
concems about my job settings.

121. Whatever anybody writes on their social media websites or on their e-mail responses...
and even what they write on their personal laptop is not private where whether they realize or not,
whomever, including their employers can see it...

122. Very unfortunately, the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim's, Substitute Teaching
Assignments started to slim down and it started with the Lincoln School in September 2016, where,
I've only worked 1 day, with getting great reviews from these Teachers, and these Lincoln School
Assignments, just stopped appearing on my job signing up website, when all other Teacher's Substitutes
were able to see these entire 11 Brookline Public School's Job Assignments on their job posting site.

123. Even when the Lawrence School had canceled 4 Assignments in the month of October
2016-— within 4 weeks, to the plaintiff, no explanations were given about this.

124. These numerous cancellations, including the Lawrence School's Principal Floating Day,
unexpected cancellations caused the plaintiff to suffer personal injury of mental pain and suffering...
Because, to all other Substitute Teachers, even those that worked 2 years or more, they said that they
never ever get job cancellations...

125. Once again, when all other Substitute Teachers were able to see entire 11 Brookline Public
Schools Assignments on their job signing up website, I, the plaintiff, as of mid December 2016, the
plaintiff, no longer sees the Upper Devotion School's Substitute Teacher Assignments on the Job
signing up website. No explanations are given why this occurred.

126. As of the end of December 2016, the plaintiff is no longer is able to see all 3 pre-
kindergarten school's job assignment, at the Lynch Center, Emeth Temple and the Putterham Circle.

No explanations are given why this occurred.

127. Starting — beginning of January 2017, the plaintiff, no longer sees the Devotion Schools
Job Assignment on the Job signing website, and nobody informs the plaintiff, why...

128. By early January 2017, when 7 Brookline Public School's Job Assignment are not shown,
out of the entire 11 Brookline Public Schools.

129. Therefore, even though, I, as the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim, did not

(14- (8)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 20 of 23

wanted to go to cover classes at the Brookline High School, especially, after a Substitute Teacher, who
had worked longer than me and have several different special education certificates, warned me, not to
go to the Brookline High School, as teenagers or the bigger kids are not very nice... But by the January
2017, when the plaintiff was only able to see, the Brookline High School, Runkle School, Health
School, and very at the end, towards the March 2017, the Michael Driscoll — Job Assignments appeared
on my job posting screen...

130. Therefore, even the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim didn't wanted to cover
classes at the Brookline High School, but didn't have any choice as school assignments were getting
less and less, due to not showing on her job posting sites, without any explanations.

131. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

COUNT NINE
LOSS OF CONSORTIUM IN A FAMILY RELATIONSHIP

132. Paragraphs | through 131 of this Complaint are repeated and incorporated as though fully
set forth herein.

133. Every since I, the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim have been wrongfully
terminated for things I didn't do or say, without showing me the surveillance video of me how, I have
misconducted the Japanese I class from 12:45 PM to 1:45 PM on April 6, 2017, since I no longer had
any incomes coming in to support myself and my severely ill family of mine.

134. Since, I, the pro se plaintiff, is not well enough to have connections in job markets and so
on, therefore, me being in my 40's, without having any Special Education Certificates or additional
educational backgrounds in some other fields... I obviously, have a very difficult time, finding another
jobs here and there... It took me a very long time to locate this Substitute Teacher's position, at the
Brookline Public Schools...

145. This all of sudden firing incident of the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim has
caused a lots of negative issues between the plaintiff's family.

146. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

COUNT TEN
VIOLATIONS OF FIRST AMENDMENT RIGHTS

147. Paragraphs | through 146 of this Complaint are repeated and incorporated as though fully
set forth herein.

148. On, Tuesday, April 11, 2017, when the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim was
having this brief morning meeting with then Human Resource's Director of Brookline Public Schools,

(1S - (8)
Case 1:19-cv-12009-NMG Document 1 Filed 09/24/19 Page 21 of 23

149. Elaine M. O'Sullivan, as she had her mind set up to fire me no matter what I explain to
her, it was her direction to the plaintiff that the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim, should not
ever discuss this firing incident with anybody within or outside of the Brookline Public Schools.

150. The Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim has her mouth and her own voice,
especially, when she has been wrongfully and painfully terminated without showing these surveillance
video tapes of how the plaintiff had misconducted this Japanese ] class from 12:45 PM to 1:45 PM,
only, on Thursday, April 6, 2017.

151. When the Plaintiff is asked to not to discuss this wrongfully firing incident with anybody
else within and outside of the Brookline Public Schools, then Human Resources Director, Elaine M.
O'Sullivan is taking away and violating the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim's First
Amendment rights.

152. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

UNT_ELEVEN
VIOLATIONS OF PRIVACY

153. Paragraphs | through 152 of this Complaint are repeated and incorporated as though fully
set forth herein.

154. For instance, on Friday, March 17, 2017, in the long term Substitute Teacher, Yolanda
O'Neill's Freshman English Class, when all students were videotaping and taking photographs of the
plaintiff, while covering their class, unlike usual, no such Brookline High School Administrative person
came by and paused or correct these entire students’ bullying and teasing gestures towards the plaintiff.

155. But, instead correcting these entire students, the Brookline High School, just decided to
fire me, when I am not the one who had caused any problems.

156. When the plaintiff was being videotaped and photographed by all of these students, in
many different ways, the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim had shown various body gestures
and behaviors and making eye contacts with these students, that I did not want them to continue what
they were doing.

157. When this happened, nobody at the Brookline High School was there for me to protect me
while this situation was happening.

158. Also, from the very beginning, the Brookline Public Schools and/or the Brookline High
School never warned me, what to do, when these entire students gathered up, when I am so new to their
class, starts to videotape or photograph me, as it's very humiliating for me... as my privacy is being
violated.

159. At the end of the class, the plaintiff has been told that these students are making a video
tape on, “Who is the best Substitute Teacher in Brookline High School...?”

(16-13)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 22 of 23

160. Then, the plaintiff was told from students that my videotaped and photograph sessions will
be placed on various social medias, such as a snap chat website and they have already e-mailed my
video taped files to one another and etc. - and they haven't asked for my permission for these actions.
After all, the video segments are the plaintiff's face.

161. As a proximate result of the Defendant's unlawful conduct, the plaintiff suffered
tremendous injuries due to these incidents.

PRAYERS FOR RELIEF

WHEREFORE, the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim, respectfully requests that
this Honorable Court:

1. As to Count One, Count Two, Count Three, Count Four, Count Five, Count Six, Count
Seven, Count Eight, Count Nine, Count Ten, and Count Eleven, the Pro Se Plaintiff, Ashley Y. (Yoo
Hyang) Kim, demands Order judgment in the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim's favor in
such amount as will fully compensate her for their losses to the greatest extent...

2. Award and compensate the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim for lost pay, lost
pension benefits, punitive damages, emotional pain and suffering, and such other and further relief that
this Court deems just and proper.

Any further relief as is just and necessary:

3. Such as, when I, the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, could not overcome my
sadness that lead to my overwhelming depressions... During the remaining year of 2017 and 2018, for
instance, I couldn't survive this enormously tearful and emotional distress, mental anguish, and every
day or every time I wake up from my sleep, I was keep feeling these unbearable frustrating senses, after
getting wrongfully fired for somethings that I didn't say or do. Although, I, as the pro se plaintiff, have
healed, not a lot, but I am better than back in the year 2017 and 2018...

4. But back in those 2017 and 2018, in order to cure my painful soul, J have turned to the music
therapy sessions, several times a week... sometimes, daily, when I needed to do these music therapy
sessions on my own, I ended up taking out my elderly family member of mine, even though, they
weren't supposed to outside on the street... for a long hours, in these very chilly and cold snowing
weather... being on those different MBTA subway stations, performing my Violin instrument(s) on the
street... My elderly family had a very difficult time, watching over me for hours, standing up in a very
cold weather, as being on the street, performing was not safe... My elderly family couldn't walk well
for the next several seasons... and More about this is on my inside section of Exhibit 8... when
looking over the First Amended Complaint's Exhibit 12 section, that was for the Middlesex
Superior Court in Woburn, Massachusetts. Because, | don't have a house of my own, playing a
Violin at home in my apartment room, it can get loud... that's why, I went outside on the street.

5. Very unfortunately, this was my very first time, in my lifetime, where, I, as the pro se
plaintiff, took out my own original Violin to the MBTA subway stations, especially, when the weather
was freezing. I had no idea that it would damage my Violin so badly, that it's impossible to be repaired
as it's broken apart.

(14— (8)
Case 1:19-cv-12009-NMG Document1 Filed 09/24/19 Page 23 of 23

6. This is very saddening situation, because my original Violin was handmade by Park &
March Violin makers in 1990, and 1 have purchased from this Jewish Violin shop, Robert Cauer in
Hollywood, Los Angeles, California, has been critically damaged, as it can't be fixed. During the year
of 1990, the cost of my Violin was - $5,000, and it is my understanding that annually, my Violin price
goes up. Therefore, it's been — 29 years, since I've purchased this Original handmade Violin of mine...

7, At the same time, my bow, which I've bought for - $400, back in the year 1990 has been
broken as well. Playing this bow in these frozen days... 1 mean, it's handmade therefore, after this
incident, my Violin Bow does not have the same strength or able to make sounds like it used to do...
Especially, when performing very speedily Violin selections...

8. I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, also has a Violin Purchased receipt
from the Violin shop, Robert Cauer. I am willing to show them, when requested. I, as the pro se
plaintiff, Ashley Y. (Yoo Hyang) Kim, very much wants compensation/relief for this.

9. Also, since, then, I, as the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim, have purchased 3
additional acoustic Violins with several bows, string sets, and additional Violin accessories. Moreover,
I've also purchased an electric Violin to continue with my music therapy sessions to think away from
this firing incident of mine. I, as the pro se plaintiff, wishes to get compensation/relief for this as well.

10. In addition to this, I, as the Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim, obviously did not
get to write every reliefs that are necessary... However, among all... while this all of sudden firing
incident had occurred... and being heavily involved in this Employment Discrimination Case, the
plaintiffs upper and lower leg bones started to feeling chill even when the weather was not gloomy... it
just got into these painful conditions as starting this legal case... and then this pain must have
circulated to my tooth on the upper left tooth, which was fine before but just dissolved and cracked...
and eventually came down as ], the pro se plaintiff, Ashley Y. (Yoo Hyang) Kim has been under
tremendous emotional distress and being worried a lot.

11. Because, this tooth is placed close towards the front area, therefore, when I smile, anybody
can see this missing tooth of mine. Therefore, I, the pro se plaintiff, wishes to get compensation to get

an implant.
JURY DEMAND

The Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim, demands a trial by jury on all issues.

Respectfully submitted,

Qwlee, kz Llaw

Pro Se Plaintiff, Ashley Y. (Yoo Hyang) Kim
53 Lawn Street Apt. #4

Cambridge, MA 02138

(617) 229-9178

 

Dated: September 24, 2019

C}) 8-18)
